268 S.C. 522 (1977)
235 S.E.2d 111
In the Matter of Gabrielle Ann Scott ELLIOTT, Respondent.
20424
Supreme Court of South Carolina.
May 11, 1977.
Messrs. Daniel R. McLeod, Atty. Gen., A. Camden Lewis and Richard B. Kale, Jr., Asst. Attys. Gen., of Columbia, for Complainant.
Heyward E. McDonald, Esq., of Rogers, McDonald, McKenzie, Fuller and Rubin, Columbia, for Respondent.
May 11, 1977.
Per Curiam:
Respondent was admitted to the practice of law in South Carloina after graduating from the University of South Carolina Law School and passing the South Carolina Bar examination. The Board of Commissioners on Grievances and Discipline, affirming a panel report, has now recommended that she be disbarred from the practice of law because of false information and statements in her application for admission to the Bar, such conduct found to constitute a violation of Section 4(a), (b), and (c) of the Rules on Disciplinary Procedure. After reviewing the record and the admissions of respondent, we are convinced that the Board was correct in its findings of fact and recommendation of disbarment.
*523 The record shows that respondent provided false information on her application for admission to practice, with respect to her place of birth; the high school and college attended and her past criminal record. She also attempted to deceive the panel in several particulars. It is undisputed that she obtained the records of another person (a graduate of Vassar College) through false representations to the College and used these records, not only on her application to this Court for admission to the Bar, but in order to be admitted to the law school.
Practically every action of respondent with respect to gaining admission to the Bar of this State has been characterized by deceit and false swearing. Had she spoken the truth she would never have been licensed to practice law. The fact that she was for a time successful in her deceit adds no validity to the fraudulently obtained license.
Respondent, seeking leniency, has filed a detailed history of her life and the influences which she claims prompted her actions. We have carefully reviewed this statement and the facts as shown by the record, but are not impressed with the validity of her claimed motivations for false swearing.
The recommendations of the Board are accordingly affirmed and respondent is hereby disbarred from the practice of law in this State.
It is further ordered that respondent, within five days from the service of this opinion, deliver her certificate of admission to the Clerk of this Court for cancellation.